Citation Nr: 1735524	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-30 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an undiagnosed illness manifested by a stomach condition and fatigue.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Counsel




INTRODUCTION

The Veteran served on active duty from August 1992 to August 1994.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of May 2011 and September 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, the Veteran requested a hearing before a Veterans Law Judge, but in September 2016, he withdrew his hearing request. 

The issue of entitlement to service connection for PTSD has been recharacterized as service connection of an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Veteran was afforded a VA PTSD examination in June 2017 after the issuance of an earlier June 2017 supplemental statement of the case (SSOC).  A review of the record reflects that the AOJ did not review this new evidence or issue a subsequent SSOC prior to certification of the appeal to the Board in July 2017. 

A remand is necessary to ensure that due process is followed and the AOJ has the opportunity to consider the evidence submitted since the June 2017 SSOC, along with the issuance of a new SSOC if the claim is not granted in full.  See 38 C.F.R. § 19.37 (2016) (if the SOC/SSOC was prepared before the receipt of the additional evidence, a SSOC will be furnished to the Veteran and representative in accordance with 38 C.F.R. § 19.31).  Accordingly, as the evidence added to the Veteran's claims file is pertinent and consideration of this evidence has not been waived, this matter must be returned to the AOJ for initial consideration of this evidence.

With regard to the Veteran's claim for service connection for an undiagnosed illness manifested by a stomach condition and fatigue, the Veteran asserts that he served in Saudi Arabia and Korea during active duty. 

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(i).

A review of the Veteran's DD Form 214 does not indicate any foreign service during the Veteran's active duty dates.  However, a Personnel Qualification Record, Part I, reflects that in Section IV, the Veteran's "Last CBT Tour/Date" was in Saudi Arabia in 9308.  As such, there is conflicting information regarding whether the Veteran had any service in Southwest Asia theater of operations and further attempts to verify the Veteran's service locations should be made.  Therefore, the AOJ should request that steps be taken by any appropriate entity, including the Joint Services Records Research Center (JSRRC), to verify the Veteran's claimed service in the Southwest Asia theater of operations.

Next, the Veteran was afforded a VA Gulf War examination in August 2011.  The VA examination report shows that a diagnosis of undiagnosed stomach condition and a diagnosis of fatigue (with insufficient medical evidence to warrant a formal diagnosis) were provided.  If it is verified that the Veteran served in the Southwest Asia theater of operations, a new examination is necessary to determine the nature and etiology of any disability found.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Accordingly, the case is REMANDED for the following actions:

1.  Readjudicate the service connection claim for an acquired psychiatric disorder, based on the entirety of the evidence, to include consideration of all evidence added to the file since the issuance of the June 2017 SSOC.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative a SSOC.

2.  Contact any appropriate department, agency, or official (to include the JSRRC, if such is an appropriate source) for verification of the Veteran's service in the Southwest Asia theater of operations, to include Saudi Arabia.  Any negative response must be associated with the claims folder.

3.  If it is verified that the Veteran served in the Southwest Asia theater of operations, then schedule the Veteran for a VA examination by an appropriate clinician addressing the Veteran's claim of undiagnosed illness, manifested by a stomach condition and fatigue.  The entire claims file must be reviewed by the examiner.

The examiner should answer the following questions:

a) Does the Veteran have any currently diagnosed disabilities, related to a stomach condition and/or fatigue?

b) If any of the above listed conditions is attributable to a clinically diagnosed disability, then is it at least as likely as not (a 50 percent or greater probability) that these identified disabilities are related to or had their onset in his active service?

c) If any of the Veteran's fatigue or stomach related symptoms are not attributable to a known clinical diagnosis, then opine as to whether the Veteran has objective indications, as established by history, physical examination, and laboratory tests, of an undiagnosed illness or a medically unexplained chronic multisymptom illness, that has existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period.

A "medically unexplained chronic multisymptom illness is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

The examiner should consider the August 2011 VA examination which indicated an undiagnosed stomach condition and fatigue.

4.  Finally, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




